Citation Nr: 0615897	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder, to include hepatitis C.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis.

6.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a gunshot wound to the abdomen and 
right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1970.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in April 2000 and issued to the veteran in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The Board Remanded the claims 
in November 2003.

The claims of entitlement to service connection for a knee 
disorder and a low back disorder, the claim for an increased 
(compensable) evaluation for service-connected hepatitis, and 
the claim for an evaluation in excess of 20 percent for 
postoperative residuals of a gunshot wound to the abdomen and 
right buttock are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision issued in June 1981, the RO denied a 
request to reopen a claim of entitlement to service 
connection for a blood disorder because no blood disorder, 
other than hepatitis, for which service connection was 
already in effect, had been medically identified.

2.  The medical evidence is devoid of a diagnosis of any 
identified blood disorder, to include hepatitis C, other than 
the non-C hepatitis for which service connection has already 
been granted, and the veteran has declined laboratory 
examination which would determine whether he has hepatitis C.

3.  In the absence of medical evidence that the veteran has 
hepatitis C, and in the absence of a diagnosis of any other 
blood disorder for which service connection is not yet in 
effect, the additional evidence of record does not bear 
directly and substantially upon the specific matter under 
consideration, and the medical evidence, which establishes 
that there is no definitive medical determination as to 
whether the veteran does or does not have hepatitis C, is 
cumulative and redundant of the previous evidence of record, 
and the evidence that there is no medical diagnosis of 
hepatitis C is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The preponderance of the medical evidence establishes 
that the veteran's current hearing loss disorder is not 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision which denied a request to 
reopen a claim of entitlement to service connection for a 
blood disorder became final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

2. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a blood 
disorder, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(1999).

3.  A current hearing loss disorder was not incurred in 
service or as a result of service and sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a blood disorder, to include hepatitis C, and 
for a hearing loss, and contends that there is new and 
material evidence to reopen the claim for service connection 
for hepatitis C.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claims for service connection 
decided herein were received prior to enactment of the VCAA, 
and the initial unfavorable rating decision was issued prior 
to the enactment of the VCAA.  Following enactment of the 
VCAA, the RO, in January 2002, issued a letter which advised 
the veteran of the enactment of the VCAA, and advised the 
veteran that claims for service connection which had been 
denied as not well-grounded would be reviewed.  This letter 
advised the veteran of some provisions of the VCAA.  

Following the Board's November 2003 remand, the AMC issued a 
May 2004 letter which advised the veteran of the evidence 
required to substantiate each claim, advised the veteran of 
alternative types of evidence that might be relevant to 
substantiate his claims and afforded him an opportunity to 
submit additional evidence.  This letter also specifically 
advised the veteran of the previous denial of service 
connection for a blood disorder and of the denial of the 
request to reopen a claim in June 1981.  

The May 2004 letter specifically advised the veterans that 
service connection for a blood disorder was denied because no 
chronic condition subject to service connection was shown to 
exist.  Thus, the veteran was specifically advised of the 
evidence missing at the time of the prior denial of service 
connection, so that he could determine what evidence would be 
new and material to reopen the claim.

The May 2004 letter advised the veteran of the types of 
evidence VA was responsible to obtain and the types of 
evidence VA would obtain if the veteran identified the 
evidence.  This letter, which was six pages long, was 
accompanied by additional attachments setting forth 
information about the provisions of the VCAA.  This lengthy 
letter, together with the attachments, made it clear that the 
veteran should submit or identify any evidence he was aware 
of that was relevant to his claims.  The Board finds that the 
May 2004 notice advised the veteran of each element of notice 
described in Pelegrini.  A similar duty to assist notice was 
issued in September 2004.  Because the May 2004 notice 
specifically advised the veteran of the evidence and 
information necessary to reopen the claim, as well as 
notifying the veteran of the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection, this communication met the 
requirements set forth in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

The veteran was thereafter afforded additional examination.  
After his claims were certified to the Board for appeal, an 
independent medical review of the claim of entitlement to 
service connection for hearing loss was obtained, and the 
veteran was notified that the review was being requested, and 
was also provided a copy of that review when it was 
completed.  


Each claim was thereafter readjudicated in August 2005, so 
the notice provided in May 2004 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 
The Board finds that, if there is any defect in the notice or 
timing of the notice to the veteran of the provisions of the 
VCAA regarding either of the claims decided in this decision, 
that defect has not resulted in any prejudice to the veteran, 
who has had more than seven years to present evidence and 
argument to support the claims addressed in this appeal.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the VCAA notices referred to 
above do not specifically address the effective date that may 
be assigned in the appeal of a claim for service connection, 
they do provide notice regarding development of the evidence 
throughout the appeal period.  The veteran is not harmed by 
failing to remand the instant appeal for the purpose of 
notifying him that effective dates may be assigned in 
accordance with the facts found, since any error in failing 
to notify the veteran regarding the effective dates is 
harmless with respect to the claims addressed in this 
decision, because, with respect to claims that are denied, 
the issue of an effective date is moot.

1.  Claim for service connection for hearing loss

The veteran's service medical records disclose that his 
hearing thresholds in both ears, at all frequencies tested, 
were 0 decibels (db) at the time of his service induction 
examination in January 1967.  A periodic examination 
conducted in November 1969 disclosed that the veteran's 
hearing thresholds varied from 0 to 20 db in the frequencies 
tested.  However, the veteran's service separation 
examination, conducted in June 1970, disclosed hearing 
thresholds of 0 db at all frequencies tested.

On VA examination conducted in March 1973, the examiner 
conducted a whispered voice test, and assigned a diagnosis of 
partial deafness, left ear.  The veteran's post-service 
clinical and other records are thereafter devoid of reference 
to hearing loss.  The veteran submitted a claim in January 
1981.  However, no audiologic examination was conducted at 
that time.  The veteran's clinical records thereafter remain 
devoid of evidence of hearing loss.

VA audiologic examination was conducted in February 2005.  
The veteran reported difficulty hearing beginning when a bug 
got in his left ear during service in 1968.  The veteran 
reported exposure to combat noise during service.  The 
veteran reported that he was employed in construction for 30 
years post service.  He denied recreational noise exposure.  
His average pure-tone hearing threshold in the right ear was 
43 db and in the left ear was 49 db.  His speech recognition 
scores were 84 percent in each year.  The veteran's tympanic 
membranes were visualized bilaterally.  The examiner 
concluded that the veteran's reported history of military 
noise exposure made it more likely than not that his hearing 
loss began as a result of acoustic trauma during military 
service.  However, the examiner noted that the veteran's 
claims file was not available for review.  

In an addendum provided in March 2005, the examiner who had 
provided the February 2005 opinion noted that review of the 
claims file disclosed that the veteran's pure-tone hearing 
thresholds were 0 db at all tested frequencies from 500 to 
4000 Hertz at the time of separation examination in June 
1970.  The examiner stated that the information from the 
veteran's service medical records required a conclusion that 
the veteran's hearing loss "is less likely as not" a result 
of the veteran's noise exposure during military service.  

This opinion appears to be unfavorable to the veteran's 
claim.  However, given the lack of clarity of the language of 
the March 2005 opinion, the Board requested an independent 
medical examination in January 2006.

In a February 2006 VA opinion, the reviewers noted that the 
veteran's post-service employment as a construction worker 
for 30 years without use of hearing protection placed him at 
high risk for noise-induced hearing loss.  The reviewers also 
noted that the veteran did not use hearing protection during 
recreational noise exposure.  The reviewers stated that 
audiometric pure-tone thresholds during the veteran's service 
were in good agreement and indicated normal hearing acuity.  
The reviewers noted that a March 1973 post-service 
examination disclosed partial deafness, left ear, but further 
noted that that diagnosis appeared to be made using the 
whispered voice test, which was not accurate.  The reviewers 
noted that their conclusion that the veteran's current 
hearing loss was not etiologically related to his military 
service was supported by recent research that failed to show 
any scientific basis for delayed onset noise-induced hearing 
losses.  

The Board notes the May 2006 contentions of the veteran's 
representative.  The veteran's representative suggests that 
in-service evaluations which disclosed that the veteran had 
normal hearing acuity were also conducted using the whispered 
voice test, which the reviewers who provided the February 
2006 VA opinion had indicated was unreliable, and should not 
serve as a basis for denying service connection for hearing 
loss.  The Board notes that the factual basis of this 
argument is in error.  Block 70, the block in the service 
medical examination report form used to report whispered 
voice examination results, is blank on each of the veteran's 
service medical examinations.  Instead, Block 71, the block 
for reporting audiometer findings, has been completed for 
each of those examinations.  The argument provided by the 
veteran's representative is based on an inaccurate factual 
premise.

The favorable opinion rendered in February 2005 is 
unpersuasive, because the examiner clearly stated that the 
claims file was not reviewed.  The March 2005 opinion, 
provided by the same examiner who rendered the February 2005 
opinion, is unfavorable to the veteran, and is more 
persuasive than the prior opinion by the same examiner, as 
the March 2005 opinion clearly notes that the examiner 
conducted review of the claims file at that time.

The February 2006 report is the most persuasive item of 
medical opinion, since the reviewers who provided that report 
and opinion stated that they reviewed the entire claims file, 
including the service medical records and relevant post-
service records.  That report is unfavorable to the veteran.  
This evidence clearly places the preponderance of the 
evidence against the claim.  

The preponderance of the competent, i.e., clinical, evidence 
of record is against the claim.  As the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise to warrant a more favorable determination under 
consideration of reasonable doubt as mandated at 38 U.S.C.A. 
§ 5107(b).  The claim must be denied.

2.  Request to reopen the claim of entitlement to service 
connection for hepatitis C

The veteran's claim for service connection for a blood 
disorder was denied in March 1973, because no blood disorder 
was medically identified, other than "serum" hepatitis, for 
which service connection was already in effect.  The veteran 
sought to reopen the claim for service connection for a blood 
disorder in 1981.  At that time, the veteran contended that 
leukemia had been diagnosed.  However, no clinical or 
laboratory examination detected or assigned a current 
diagnosis of leukemia, and the request to reopen a claim of 
entitlement to service connection for a blood disorder, to 
include leukemia, was denied in June 1981.  

Because the claim of entitlement to service connection for a 
blood disorder has been previously denied, the Board may not 
adjudicate a claim of entitlement to service connection for a 
blood disorder unless the veteran has submitted new and 
material evidence to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  The definition of new and 
material evidence in effect when the veteran submitted his 
1999 request to reopen his claim for service connection 
applies in this case.  Accordingly, new and material evidence 
means evidence not previously received which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).

In this case, the veteran contends that the new and material 
evidence to reopen the claim of entitlement to service 
connection for a blood disorder is the medical evidence that 
he has hepatitis C.  However, the clinical evidence 
associated with the claims file does not include a definitive 
medical diagnosis of hepatitis C, nor is there evidence of 
diagnosis of any other disorder which could be considered a 
blood disorder, excluding the hepatitis for which service 
connection is already in effect.  The clinical records 
clearly reflect that the veteran was advised, in February 
2005, that he should be tested for hepatitis C, but he 
declined that laboratory examination.

In the absence of definitive medical diagnosis of a blood 
disorder, to include hepatitis C, and in the absence of 
definitive laboratory examination results disclosing 
hepatitis C or another blood disorder for which service 
connection is not yet in effect, the Board concludes that 
there is no additional evidence which might constitute new 
and material evidence to reopen the claim of entitlement to 
service connection for a blood disorder, other than the 
veteran's statement that he has hepatitis C.  As the veteran 
has previously contended that he has a blood disorder, other 
than the "infectious" or "serum" hepatitis for which service 
connection has been granted, the veteran's contention that a 
blood disorder has been diagnosed is cumulative and redundant 
of the previous contentions of record. 

The veteran's contention that he has a blood disorder is not 
sufficient, standing alone, to constitute new and material 
evidence.  His contention, when considered in light of all 
the evidence of record, is not so significant that the 
evidence must be reviewed.  The veteran has been advised that 
his claim for service connection for a blood disorder was 
previously denied because of an absence of medical evidence 
of a blood disorder.  In the complete absence of any 
confirmed medical diagnosis or laboratory examination report 
of a diagnosed blood disorder, to include hepatitis C, the 
request to reopen the claim of entitlement to service 
connection for a blood disorder must be denied.

 
ORDER

The appeal for service connection for a hearing loss disorder 
is denied.

The request to reopen a claim of entitlement to service 
connection for a blood disorder, to include hepatitis C, is 
denied.


REMAND

The record before the Board reflects that the veteran 
reported for a February 2005 VA audiology examination.  
However, the RO has indicated that the veteran declined to 
appear for other scheduled VA examinations.  The notation 
that the veteran refused to go to the location of the 
scheduled VA examinations raises questions which are 
unanswered in the claims file.  The claims file clearly 
reflects that the veteran was obtaining routine VA medical 
care.  The file does not indicate why the veteran declined to 
appear for VA examinations even though he was seeking 
frequent routine VA medical care, and he continued to appear 
for VA medical appointments after failing to report for VA 
examinations.  

The claims file does not reflect whether the veteran was 
offered the opportunity to schedule VA examinations at a time 
and location at which he would be able to report or whether 
he requested or was afforded the opportunity to reschedule 
the examinations.  However, the notations that the veteran 
refused to attend VA examinations, when he was regularly 
reporting on a frequent basis for VA medical care, raise a 
question as to whether the duty to assist the veteran has 
been met.  It is the Board's opinion that it cannot 
adjudicate the claims remaining on appeal without additional 
information as to the circumstances surrounding the failure 
to report for examinations, or until the veteran is offered 
another opportunity to appear for examinations.  The 
veteran's representative has requested that further efforts 
be undertaken to ensure full compliance with the Board's 
November 2003 Remand.

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The veteran is hereby notified 
that he can speed up the progress of the Remand by providing 
a written statement indicating whether or not he is willing 
to appear for VA examinations and identifying the VA 
facilities at which he is able to attend VA examinations.  
The veteran's representative is hereby notified that the 
veteran should be assisted to provide this information as 
quickly as possible.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or an effective date for a 
grant of service connection/increased 
rating, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records since February 2005 that 
he believes would be relevant to the 
claims.  The veteran should be advised 
that the most persuasive evidence as to 
each of his claims for service connection 
would be evidence proximate to his 
service discharge, and he should be 
offered the opportunity to identify any 
private facility or provider of clinical 
treatment proximate to his service 
discharge in 1970.  He should also be 
advised that the most persuasive evidence 
as to his claims for increased ratings 
would be evidence of the level of 
severity of the disorders during the 
appeal period.

3.  The veteran should be advised of the 
time and location of scheduled VA 
examinations.  The notice should be 
provided to the veteran at least two 
weeks prior to the date of any scheduled 
examination.  A copy of the notice which 
reflects when the notice was issued and 
the address to which it was issued MUST 
be placed in the claims file.  The notice 
should advise the veteran that he may 
request that VA examinations be 
rescheduled if he cannot attend at the 
scheduled time 


and location.  He should be advised of 
the consequences of failing to report for 
examination.  

4.  The veteran should be afforded VA 
examination of the abdomen, right flank, 
and right buttock, and any other 
examination necessary to determine the 
nature and severity of his service-
connected residuals of a gunshot wound 
with entry wound on the abdomen and exit 
wound on the right buttock.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
specifically requested to identify each 
muscle group affected along the track of 
the missile and each organ, body system, 
or joint or joint group affected along 
the track of the missile.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The report of examination 
should discuss the information obtained 
from review of the service clinical 
records describing treatment for the 
gunshot wound and residuals.

The examiner should describe the extent, 
severity, location and adherence of any 
scars, to include whether the scars are 
tender or painful, including to touch or 
palpation, and should describe the signs 
of muscle injury, describing each 
affected muscle group separately.  The 
examiner should describe the residuals of 
injury to any nerve.  The examiner should 
detail the range of motion (in degrees) 
and grade strength of each joint affected 
by injury to any muscle or nerve.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to all involved areas and to make 
specific findings as to 


whether each complaint is related to the 
service-connected residuals of a gunshot 
wound to the abdomen and right buttock. 

5.  The veteran should be afforded VA 
examination of the spine and of the knees 
to determine the nature and etiology of 
each spine and knee disorder currently 
manifested.  The claims file should be 
sent to the examiner for review of 
pertinent documents therein.  The 
examiner should review the clinical 
records associated with the claims file, 
the service medical records, including 
the history of a gunshot wound in 
service, and the relevant post-service 
clinical records, including a clinical 
note dated in June 2000.  The examiner 
should provide a diagnosis for each low 
back disorder and for each knee disorder 
currently present.  The examiner should 
then answer the following questions:

(a) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current knee disorder which was (i) 
present in service or within one year 
after the veteran's service; or, (ii) is 
etiologically related to the veteran's 
service or to any incident therein, to 
include a gunshot wound to the abdomen 
and right gluteus; or, (iii) is secondary 
to any service-connected disability; or, 
(iv) is permanently increased in severity 
due to any service-connected disability.  

(b) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that the veteran has a 
current back disorder which was (i) 
present in service or within one year 
after the veteran's service; or, (ii) is 
etiologically 


related to the veteran's service or to 
any incident therein, to include a 
gunshot wound to the abdomen and right 
gluteus; or, (iii) is secondary to any 
service-connected disability; or, (iv) is 
permanently increased in severity due to 
any service-connected disability.  

The examiner should state the basis 
(rationale) for the conclusions reached.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The veteran should be afforded VA 
examination as necessary to determine 
whether he has current residuals of 
hepatitis diagnosed in service, to 
include whether that hepatitis is 
currently active.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examiner must indicate that the 
claims folder was reviewed, and the 
discussion of the service medical records 
should be consistent with the facts 
disclosed in the service medical records.  
Following examination of the veteran and 
review of the relevant service medical 
records and post-service clinical 
records, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran has current 
residuals of service-connected hepatitis.  

7.  Thereafter, in light of the fact that 
this appeal has been previously Remanded 
so that the veteran could be afforded the 
opportunity for VA examination, the 
directions set forth in this Remand 
should be carefully reviewed to ensure 
that the foregoing requested development 
has been completed.  In particular, if 
the 


veteran does not appear for VA 
examination, the claims file should be 
reviewed to assure that a copy of the 
notice of the examination schedule 
provided to the veteran is associated 
with the claims file, and the record 
should allow the Board to verify that the 
notice was provided to the veteran at his 
correct address at least two weeks prior 
to the scheduled examination date(s), and 
that any circumstances related to the 
failure of the veteran to appear are 
documented in the claims file.  If the 
veteran appeared for examination, each 
paragraph directing development of the 
evidence should be reviewed.   

8.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


